Citation Nr: 0808111	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-41 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a 
pilonidal cyst.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from October 1941 to April 
1945. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

On the veteran's substantive appeal Form 9, the veteran 
requested a hearing at the local VA office before a member of 
the Board.  The veteran withdrew this request in February 
2007.

The Board notes that although the veteran contends he made a 
claim for his pilonidal cyst condition in 1980 which was 
subsequently denied, there is no record of such a claim in 
the record.  The only claim of record is for tinnitus, which 
was denied in August 1976.


FINDINGS OF FACT

The veteran had pilonidal cyst surgery in service and 
currently suffers from residuals of this pilonidal cyst.


CONCLUSION OF LAW

Residuals of pilonidal cyst surgery were incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II. Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, lay statements 
concerning his condition, private treatment records, and a 
private medical opinion.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends that he had surgery on a pilonidal cyst 
while stationed at Schofield Barracks, Hawaii in 1942.  The 
Board notes initially that it has been reported that the 
veteran's service treatment records were destroyed in the 
fire that occurred at the National Personnel Records Center 
in 1973.  Alternate sources were searched and no records were 
found.  However, the veteran does offer credible evidence 
concerning this in-service surgery.  A private treatment 
record received at the RO in July 1976 indicates that the 
veteran had surgery for a cyst at the base of his spine in 
1943.   The Board notes that this record is part of the 
veteran's general medical history, and that the veteran had 
not filed a claim for service connection for a pilonidal cyst 
at that time.  Additionally, a lay ("buddy") statement 
submitted in June 1976 from Mr. L states that Mr. L visited 
the veteran when he was in the hospital at Schofield 
Barracks, recovering from pilonidal cyst surgery.  As the 
buddy statement was clearly not motivated for the purpose of 
financial gain concerning the pilonidal cyst surgery, and was 
merely an aside while offering support for the veteran's 
claim for tinnitus, the Board finds it to be credible.

Turning to evidence concerning the veteran's current 
disability, the veteran submitted a statement from Dr. F 
dated October 2003 indicating that the veteran's residuals of 
pilonidal cyst surgery recurred over a number years and would 
continue to be a bothersome problem.  Additionally, a June 
2003 treatment record from Dr. F indicates that the veteran 
continues to have discomfort at the site of his pilonidal 
cyst surgery, performed in 1943.  

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2003).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

After resolving all doubt in favor of the veteran, the Board 
finds that the medical history and buddy statement from over 
thirty years ago, which noted surgery in service, when 
considered with the current evidence of pilonidal cyst 
residuals and continued symptomatology, warrants entitlement 
to a grant of service connection for residuals of a pilonidal 
cyst.  


ORDER

Entitlement to service connection for residuals of a 
pilonidal cyst is granted.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


